NO. 07-10-00316-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

FEBRUARY
28, 2011
 

 
MANUEL GARCIA, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 320TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 60,369-D; HONORABLE DON R. EMERSON, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
Appellant,
Manuel Garcia, was convicted of credit card abuse[1]
and fraudulent use or possession of identifying information[2]
and was sentenced by the convicting jury to confinement for two years in a
State Jail Facility with a fine of $5,000 on the credit card abuse case and
confinement for 15 years in the Institutional Division of the Texas Department
of Criminal Justice with a fine of $10,000 on the fraudulent possession of
identifying information case.  Appellant
gave notice of appeal in the credit card abuse case.[3]  We affirm the trial court’s judgment. 
Appellant=s attorney has
filed an Anders brief and a motion to withdraw.  Anders v. California, 386 U.S. 738, 87
S.Ct. 1396, 18 L.Ed.
2d 498 (1967). 
In support of his motion to withdraw, counsel certifies that he has
diligently reviewed the record, and in his opinion, the record reflects no
reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has
candidly discussed why, under the controlling authorities, there is no error in
the trial court=s judgment.  Additionally, counsel has certified that he
has provided appellant a copy of the Anders brief and motion to withdraw
and appropriately advised appellant of his right to file a pro se
response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.
1991).  The court has also advised
appellant of his right to file a pro se response.  Appellant has not filed a response. 
By
his Anders brief, counsel reviewed all grounds that could possibly
support an appeal, but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any
arguable grounds which might support an appeal. 
See Penson v. Ohio, 488
U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe
v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly,
counsel=s motion to
withdraw is hereby granted and the trial court=s judgment is
affirmed.[4]
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
Do
not publish.  




[1]
See
Tex. Penal Code Ann. § 32.32(b)(1)(A) (West Supp. 2009).
 


[2]
See
Tex. Penal Code Ann. § 32.51(b)(1) (West Supp. 2009).
 


[3] No notice of appeal is found in the fraudulent
possession of identifying information case and, accordingly, this Court’s
jurisdiction has not been invoked on any matters pertaining to such conviction.


[4] Counsel shall, within five days after this opinion is
handed down, send his client a copy of the opinion and judgment, along with
notification of appellant=s right to file a pro se petition for
discretionary review.  See Tex. R. App. P. 48.4.